Citation Nr: 1729729	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-49 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for a right calf scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.  

The Board remanded the claim for further development in September 2014 and July 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal originally included the issues of entitlement to service connection for a skin disorder on the left hand and residuals of a head injury other than right ear hearing loss.  However, the Board denied those claims in a July 2016 decision.  As such, those issues are no longer on appeal, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's right calf scar is stable, superficial (not deep), not painful, does not affect an area or areas of 144 square inches, and does not cause any limitation of motion or function.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for a right calf scar have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Codes 7800- 7805 (2008 - 2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, a uniform evaluation is warranted based on the evidence.

In this case, the Veteran is currently assigned a noncompensable evaluation for his right calf scar, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805. 

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for evaluating disabilities of the skin. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amended criteria, however, are applicable only to claims received on or after October 23, 2008, or in cases where a claimant has requested review under the amended rating criteria.  In this case, the Veteran's claim was received in August 2008, and he has not requested a review under the amended rating criteria.  Nor has the RO applied the post-2008 standards to its evaluation of the claim. Thus, the rating criteria in effect prior to October 23, 2008, are applicable here.

Under the rating criteria in effect prior to October 2008, Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck using eight characteristics of disfigurement, for purposes of evaluating such disabilities.  As the issue on appeal pertains to a scar on the Veteran's calf (as opposed to one on the head, face, or neck), Diagnostic Code 7800 is not applicable.

Prior to October 2008, Diagnostic Code 7801 stated that a 10 percent rating was warranted for a scar on other than the head, face, or neck, that was deep (associated with underlying soft tissue damage) or that caused limited motion with area or areas exceeding 6 square inches (39 sq. cm.), with higher ratings for increases in the area of the scar. See 38 C.F.R. § 4.118 (2008).

Under Diagnostic Code 7801, a 10 percent rating is warranted for a scar on other than the head, face, or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.), with higher ratings for increases in the area of the scar. 

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted if a scar on other than the head face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater. 

Under Diagnostic Code 7803, a superficial and unstable (involving frequent loss of covering of skin over the scar) scar may be assigned a maximum 10 percent rating. 

Under Diagnostic Code 7804, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating. 

Finally, under Diagnostic Code 7805, scars are rated according to limitation of function of the affected part. See 38 C.F.R. § 4.118 (2008).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an increased evaluation for his service-connected right calf scar.

A September 2009 VA examination revealed a linear scar located on the right inner calf that measured 3 centimeters by .5 centimeters.  Although the Veteran reported having pain and skin breakdown daily, the examination found that the scar was not painful on examination and that there was no skin breakdown.  The examiner also indicated that it was a superficial scar with no underlying tissue breakdown.  Inflammation and edema were absent, and there was no keloid formation.  The examiner also stated that the scar was asymptomatic and that it had no effect on his daily activities.

At a September 2010 hearing before a Decision Review Officer (DRO) at the RO, the Veteran testified that his scar was painful.  However, he then stated that he had been receiving shots and that he was told that he would need surgery on his legs in the near future.  Notably, the Veteran's treatment records do document injections for a right knee condition, but there is no documentation of any such treatment for the scar. See e.g. May 2010 VA treatment records.

During the June 2014 Board hearing, the Veteran testified that he had knee pain, but stated that he did not have pain in the scar area.  He indicated that the scar is located on the inner side of his right lower calf, measures 5 inches long and 3/8 inches wide, and is straight.  He explained that it had looked worse years ago, but looked better now.

The Veteran was afforded another VA examination in January 2015; however, as noted in the July 2016 remand, the report does not contain the findings necessary to evaluation the scar under the rating criteria.  As such, the examination is inadequate for rating purposes.

The August 2016 VA examination revealed a barely noticeable, well-healed, superficial scar on the right calf measuring 5 centimeters by .5 centimeters.  A faint outline of the scar extended to 9 centimeters on the medial aspect of the calf.  There was no depth and no signs of underlying tissue involvement.  The Veteran was able to flex his calf muscles equally without abnormal movement, retraction, or signs of atrophy.  He denied having any pain on palpitation of the calf muscle.  Rather, he stated that the deep muscle palpitation actually felt good.  There were no objective functional limitations or pains associated with the right calf scar.  The examiner specifically indicated that the scar was not painful, that it was stable without frequent loss of covering of skin over the scar, and that it was linear.  The examiner concluded that there was no limitation of function, that the scar did not affect the Veteran's ability to work, and that the Veteran did not have any other pertinent physical findings, complication, conditions, signs, or symptoms (such as muscle or nerve damage) associated with the scar.

The foregoing evidence clearly shows that the Veteran does not have a scar that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.). Nor does he have a superficial scar (not associated with soft tissue damage) that causes limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Although the Veteran reported having a scar measuring 5 inches by 3/8 inches, the examinations reveal a much smaller area.  Nevertheless, even assuming that the scar exceeds 6 square inches, the evidence still shows that it is not deep and does not cause limited motion.  Thus, an increased evaluation is not warranted under Diagnostic Codes 7801 and 7802.

Moreover, the evidence does not show that the scar is unstable and not superficial.  The Veteran did tell the September 2009 VA examiner that he had skin breakdown daily; however, upon examination, there was no skin breakdown.  The examiner also indicated that it was a superficial scar with no underlying tissue breakdown and was asymptomatic.  In addition, the August 2016 VA examiner indicated that the scar was barely noticeable, well-healed, and superficial.  There was no depth and no signs of underlying tissue involvement.  Thus, even if there was skin breakdown as reported by the Veteran, the fact still remains that the evidence shows that the scar is superficial.  As such, the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 7803.

The Board does acknowledge that the Veteran told the September 2009 VA examiner that he had pain; however, a physical examination at that time revealed that the scar was not painful on examination.  The Veteran also stated at the September 2010 DRO hearing that he had pain, yet it appears that such pain may be attributable to a leg or knee disorder, as he discussed the pain in terms of injections and possible surgery.  His treatment records show that such treatment was for a knee condition rather than the scar itself, which as discussed below, is not on appeal.  Moreover, the Veteran testified in June 2014 that the scar itself was not painful (explained that he had knee pain), and he denied having pain on palpitation at the August 2016 VA examination.  In fact, he stated that the palpitation actually felt good.  Thus, the weight of the evidence shows that the Veteran's right calf scar is not painful, and an increased evaluation is not warranted under Diagnostic Code 7804.

The Board further finds that the Veteran's right calf scar is not productive of functional impairment.  Indeed, the September 2009 VA examiner stated that the scar was asymptomatic and had no effect on his daily activities.  The August 2016 VA examiner also found that the Veteran was able to flex his calf muscles equally without abnormal movement, retraction, or signs of atrophy.  There were no objective functional limitations or pains associated with the right calf scar.  The August 2016 VA examiner concluded that there was no limitation of function, that the scar did not affect the Veteran's ability to work, and that the Veteran did not have any other pertinent physical findings, complication, conditions, signs, or symptoms (such as muscle or nerve damage) associated with the scar.

The Board has considered the Veteran's June 2014 hearing testimony that he has problems with his right knee.  His representative also asserted in an April 2017 brief that the disability should be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (lateral instability and recurrent subluxation of the knee).  However, the RO separately adjudicated a claim for service connection for a right knee disorder and continued and confirmed its denial in a January 2015 rating decision.  The Veteran did not appeal that decision, and at the June 2014 hearing, the undersigned Veterans Law Judge explained that it was a separate issue not currently on appeal.  Moreover, as discussed above, the VA examiners have determined that there is no functional impairment resulting from the service-connected scar.  Therefore, the Veteran is not entitled to an increased evaluation under Diagnostic Code 7805.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."



ORDER

Entitlement to a compensable rating for a right calf scar is denied. 




____________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


